DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The Action is res e present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2. The Action is responsive to the Applicant’s Remarks filed 02/28/2022. 
3. Please note claims 1-30 are pending and claims 1, 11, 20 and 30 are independent. 
Response to Arguments
4. Applicant's arguments in the Remarks filed 02/28/2022 have been fully considered. For the Examiner’s responses, please refer to below discussions. 
4.1. The Claims 21-30 newly added is hereby considered, examined and rejected along with claims previously or originally presented in the instant action respectfully presented below. 
4.2. The Claim Objections made to claims 2 and 12 is hereby withdrawn as a necessity to the amendments made to the claims.
4.3. The Claim Rejections made to Claims 1-20 under 35 U.S.C. § 101 is hereby withdrawn as a necessity to the amendments made to the claims, in light of the arguments the Applicant made 02/28/2022.
4.4. In respect of the Claim Rejections made to Claims 1-20 under 35 U.S.C. § 103, in light of the arguments the Applicant made, a new grounds of rejections made to 
Claim Rejections - 35 USC § 103
5. The following is a quotation of 35 USC § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.1.2. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
5.1.3. The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

5.1.4. For application naming joint inventors, in considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
5.2. Claims 1-2, 8, 10-12, 18, 20-22, 28 and 30 are rejected under 35 USC § 103 as being unpatentable over
Jared et al.: “ESTIMATING AUDIENCE SEGMENT SIZE CHANGES OVER TIME”, (U.S. Patent Application Publication US 20160134934 A1, filed 2014-11-06; and published 2016-05-12, hereafter “Jared"), in view of 
Pacjak et al.: “MULTI-PLATFORM OVERLAP ESTIMATION”, (U.S. Patent US 8874652 B1, filed Mar. 14, 2014; and issued Oct. 28, 2014, hereafter “Pacjak").

As per claim 20, Jared teaches method comprising:
generating a tree structure association corresponding to a union of first and second margins of time (See Figs. 8A-B and 15, [0024] and [0108]-[0109], segment size graph 814 that indicates estimated sizes of an audience segment. As shown, the audience segment can be selected from all segments 806 which can be hierarchically listed in a segment builder 802; and a User Interface displays segment sizes for a segment as daily (estimates and) prediction and as union of the size over days in the rd and 2nd days) and last 1st day, the first and second margins of time), 
wherein a first total audience size exposed to media for the union is known (See Figs. 6 and 8A-B, [0024], [0093] and [0108]-[0109], the term audience refers to any set or segment of past, current, or potential users of electronic content and the audience can be visitors to a web site; the segment population size may indicate the number of unique visitors that qualify under a segment according to the segment rule and a User Interface displays an audience size, including estimates of past, and predicted future segment sizes for a segment, for example ‘young men in San Jose’. Here the users of electronic content or visitors to web sites reads on audience exposed to media and daily audience size estimates and prediction teaches unions of audience size over days in the past (or future), for example, the union of the past 3 days (past 3rd-2nd days and past 1st day) are calculated and deduplicated to uniqueness during combining data from the 3 days);
a second total audience size exposed to the media for the first margin of time is known (See Jared: Figs. 6 and 8A-B, [0024], [0093] and [0108]-[0109], the term audience refers to any set or segment of past, current, or potential users of electronic content and the audience can be visitors to a web site; the segment population size may indicate the number of unique visitors that qualify under a segment according to the segment rule and a User Interface displays an audience size, including estimates of past, and rd-2nd days and deduplicated to uniqueness during combining data from the 2 days and remaining unique in the audience of the union time margins),
a third total audience size exposed to the media for the second margin of time is unknown (See Jared: Figs. 6 and 8A-B, [0024], [0093] and [0108]-[0109], the visitors for the past last day is unique and, however, may not be unique to audience of the previous two days or of the union of the past 3 days because of without de-plication to the audience to the last time margin, last 3rd-2nd days. Accordingly, it is an audience of visitors may comprise duplicated visitors to the last time margin of previous 2-day, interpreted “unknown”).
Concerning “performing parallel computations on a processor to determine multipliers by solving equations corresponding to the tree structure association”, 
Jared teaches performing parallel computations on a processor and tree structure association of data segments (See [0144], blocks can be re-ordered, combined, and/or broken into sub-blocks. Certain blocks or processes can be performed in parallel and Fig. 8A and [0108],  the audience segment can be selected from all segments 806 which can be hierarchically listed in a segment builder 802, as the segment of the three days is, in a hierarchical structure of, a union of the segments of two days and one day).

On the other hand, as an analogous art on management audience data, Pacjak teaches determining multipliers by solving equations corresponding to the tree structure association (See Figs. 4 and 6, col. 11, line 58 – col. 12, line 2; col. 12, and col. 18, lines 20-31, determine initial usage measurement data based on pre-processed site centric data, determining one or more adjustment factors based on pre-processed panel data; and applying adjustment factors to initial usage measurement data to generate adjusted audience measurement data 410; and determining a machine overlap adjustment factor that compensates for the possible errors in estimating the universe and weighting, and determining machine overlap adjustment factor by taking the ratio of the expected reach of all visitors across all machines to the incremental reach from additional machines plus measured reach).
It would have been obvious to one having ordinary skill in the art at the time of the Applicant’s application was filed to combine the teaching of Pacjak with Jared reference because Pacjak is dedicated to accessing panel and census data with multiple types of media platforms to media content associated with multiple media entities and Jared is dedicated to calculating and estimating changes in audience size, and the combined teaching would have enabled Jared to determining and removing an 
Jared in view of Pacjak further teaches: 
the multipliers corresponding to the first total audience size for the union (See  Pacjak: Figs. 4 and 6, col. 11, line 58 – col. 12, line 2; col. 12, and col. 18, lines 20-31, applying adjustment factors to initial usage measurement data to generate adjusted audience measurement data 410; and determining a machine overlap adjustment factor that compensates for the possible errors in estimating the universe and weighting, determining machine overlap adjustment factor by taking the ratio of the expected reach of all visitors across all machines to the incremental reach from additional machines plus measured reach, and the adjustment factor may be used to adjust the initial audience measurement data for a given media entity. Here the adjustment factors is applicable to measurement data corresponding to audience, including the first total audience size for the union), 
the second total audience size for the first margin ( Pacjak: Figs. 4 and 6, col. 11, line 58 – col. 12, line 2; col. 12, and col. 18, lines 20-31, applying adjustment factors to initial usage measurement data to generate adjusted audience measurement data 410; and determining a machine overlap adjustment factor that compensates for the possible errors in estimating the universe and weighting, determining machine overlap adjustment factor by taking the ratio of the expected reach of all visitors across all 
the third total audience size for the second margin (See Pacjak: Figs. 4 and 6, col. 11, line 58 – col. 12, line 2; col. 12, and col. 18, lines 20-31, applying adjustment factors to initial usage measurement data to generate adjusted audience measurement data 410; and determining a machine overlap adjustment factor that compensates for the possible errors in estimating the universe and weighting, determining machine overlap adjustment factor by taking the ratio of the expected reach of all visitors across all machines to the incremental reach from additional machines plus measured reach, and the adjustment factor may be used to adjust the initial audience measurement data for a given media entity. Here the adjustment factors is applicable to measurement data corresponding to audience, including the first total audience size for the second margin); and
determining an estimate for the third total audience size for the second margin of time based on the multipliers (See Pacjak: col. 19, lines 25-31, the overlap count is removed from the total count of unique visitors or page views (which includes unique visitors or page views for both web pages with beacon code and web pages without 

As per claim 1, the claim recites an apparatus comprising an association controller  and one or more commercial solvers (See Jared: [0026], the system comprising demand communicatively coupled side platform (DSP) 104 and data management platform (DMP) 108, where coupling to DMP 108 may be via advertiser website 106) to perform the steps of the method as recited in claim 20 and as rejected under 35 USC § 103 as being unpatentable over Jared in view of Pacjak above.
Therefore, claim 1 is rejected along the same rationale that rejected claim 20.

As per claim 11, the claim recites a non-transitory computer readable storage medium comprising instructions which, when executed, cause a machine (See Jared: [0052] and [0026], a storage medium, such as system memory; and the computer-readable storage medium may store program instructions executable by the one or more processors) to perform the steps of the processes performed by the apparatus as recited claim 20 above and as rejected, under 35 USC § 103 as being unpatentable over Jared in view of Pacjak above.
Therefore, claim 11 is rejected along the same rationale that rejected claim 20.

As per claim 21, the claim recites an apparatus comprising:
Memory (See Jared: [0052], a storage medium, such as system memory);
instructions in the apparatus and processor circuitry to execute the instruction Jared: [0026], the computer-readable storage medium may store program instructions executable by the one or more processors) to perform the steps of the method as recited in claim 20 and as rejected under 35 USC § 103 as being unpatentable over Jared in view of Pacjak above.
Therefore, claim 21 is rejected along the same rationale that rejected claim 20.

As per claim 2, Jared in view of Pacjak teaches the apparatus of claim 1, wherein the association controller is to generate the tree structure association by:
storing a first identifier in association with the first margin (See Jared: Fig. 8A and [0095], the segment size estimation over the last 30 days will correspond to qualification of visitors over any 7 consecutive day period in the last 30 days. For example, the last 30 days segment population may include a visitor who qualified based on data from days 1-7 and another visitor who qualified based on data from days 21-27. The union of visitors corresponding to time margins days 1-7 and days 21-27 as part of the last 30 days teaches the union of visitors corresponding to time margins of last 2-3 day (the second 
the second margin with a second identifier (See Jared: Fig. 8A and [0095], the segment size estimation over the last 30 days will correspond to qualification of visitors over any 7 consecutive day period in the last 30 days. For example, the last 30 days segment population may include a visitor who qualified based on data from days 1-7 and another visitor who qualified based on data from days 21-27. The union of visitors corresponding to time margins days 1-7 and days 21-27 as part of the last 30 days teaches the union of visitors corresponding to time margins of last 2-3 day (the second margin) and last day (the third margin) to the last 3 days (the first margin), each margin is identifiable by the margins and stored for deriving the margins), and 
a third margin with a third identifier (See Jared: Fig. 8A and [0095], the segment size estimation over the last 30 days will correspond to qualification of visitors over any 7 consecutive day period in the last 30 days. For example, the last 30 days segment population may include a visitor who qualified based on data from days 1-7 and another visitor who qualified based on data from days 21-27. The union of visitors corresponding to time margins days 1-7 and days 21-27 as part of the last 30 days teaches the union of visitors corresponding to time margins of last 2-3 day (the second margin) and last day (the third margin) to the last 3 days (the first margin), each margin is identifiable by the margins and stored for deriving the margins); and
or corresponding ancestor nodes in association with the first margin, the second margin, and the union (See Jared: Fig. 8A and [0095], the segment size estimation over the last 30 days will correspond to qualification of visitors over any 7 consecutive day period in the last 30 days. For example, the last 30 days segment population may include a visitor who qualified based on data from days 1-7 and another visitor who qualified based on data from days 21-27. The union of visitors corresponding to time margins days 1-7 and days 21-27 as part of the last 30 days teaches the union of visitors corresponding to time margins of last 2-3 day (the second margin) and last day (the third margin) to the last 3 days (the first margin), each margin is identifiable by the margins and stored for deriving the margins).

As per claim 8, Jared in view of Pacjak teaches the apparatus of claim 1, wherein 
the union is a first union (See Jared: Fig. 8A and [0095], the union of visitors corresponding to time margins of last 2-3 day (the second margin) and last day (the third margin) to the last 3 days (the first margin)), 
the tree structure association corresponds to a second union of third and fourth margins of time (Jared: Fig. 8A and [0095], the segment size estimation over the last 30 days will correspond to qualification of visitors over any 7 consecutive day period in the last 30 days. For example, the last 30 days segment population may include a visitor 
a fourth total audience size correspond to exposure to the media for a third union (See Jared: Fig. 8A and [0095], the segment size estimation over the last 30 days will correspond to qualification of visitors over any 7 consecutive day period in the last 30 days. For example, the last 30 days segment population may include a visitor who qualified based on data from days 21-27 and another visitor who qualified based on data from days 21-27. The union of visitors corresponding to time margins days 1-7 and days 21-27 as part of the last 30 days teaches the union of visitors corresponding to time margins of last 2-3 day (the second margin) and last day (the third margin) to the last 3 days (the first margin), each margin is identifiable by the margins and stored for deriving the margins. Here the last 30 days segment population may include a visitor who qualified based on data from the third union of last 30 days including third and fourth margins of time  days 15-20 and 21-27, as examples; and LeClair: col. 15, lines 32-determined for the entire term of the loan (dashed line 318) based on the projected income of the borrower during the various periods of the loan term. Here payment amounts determined and accumulated to the entire term teaches correspondence of amounts),
the third union including the first and second unions (See Jared: Fig. 8A and [0095], the segment size estimation over the last 30 days will correspond to qualification of visitors over any 7 consecutive day period in the last 30 days. For example, the last 30 days segment population may include a visitor who qualified based on data from days 21-27 and another visitor who qualified based on data from days 21-27. The union of visitors corresponding to time margins days 1-7 and days 21-27 as part of the last 30 days teaches the union of visitors corresponding to time margins of last 2-3 day (the second margin) and last day (the third margin) to the last 3 days (the first margin), each margin is identifiable by the margins and stored for deriving the margins. Here the last 30 days segment population may include a visitor who qualified based on data from the third union of last 30 days including third and fourth margins of time  days 15-20 and 21-27, as examples), 
the third union being a highest ancestor in the tree structure association (See Jared: Fig. 8A and [0095], the segment size estimation over the last 30 days will correspond to qualification of visitors over any 7 consecutive day period in the last 30 days. For example, the last 30 days segment population may include a visitor who 

As per claim 10, Jared in view of Pacjak teaches the apparatus of claim 1, wherein the one or more commercial solvers are to solve the equations analytically to facilitate the parallel computations faster than solving without the parallel computations (See Jared: [0144], blocks can be re-ordered, combined, and/or broken into sub-blocks. Certain blocks or processes can be performed in parallel and Fig. 8A and [0108],  the audience segment can be selected from all segments 806 which can be hierarchically listed in a segment builder 802, as the segment of the three days is, in a hierarchical structure of, a union of the segments of two days and one day. ).


Therefore, claims 12 and 18 are rejected along the same rationale that rejected claims 2 and 8, respectively.

As per claims 22, 28 and 30, the claims recite an apparatus comprising:
Memory (See Jared: [0052], a storage medium, such as system memory);
instructions in the apparatus and processor circuitry to execute the instruction Jared: [0026], the computer-readable storage medium may store program instructions executable by the one or more processors) to perform the steps of the method as recited in claims 2, 8 and 10, respectively, and as rejected under 35 USC § 103 as being unpatentable over Jared in view of Pacjak above.
Therefore, claim claims 22, 28 and 30 are rejected along the same rationale that rejected 2, 8 and 10, respectively.

5.3. Claims 3-7, 9, 13-17, 19, 23-27 and 29 are rejected under 35 USC § 103 as being unpatentable over
Jared in view of Pacjak, as applied to claims 1-2, 8, 10-12, 18, 20-22, 28 and 30  above, and further in view of 
LeClair et al.: “Method and system for structuring a mortgage”, (U.S. Patent US 8185456 B2, filed May 24, 2006; and issued December 13, 2007, hereafter “LeClair").

As per claim 3, Jared in view of Pacjak does not explicitly teach an equation corresponding to a margin, respectively, for the first, the second and the third margins.
However, LeClair teaches an equation corresponding to a margin, respectively, for the first, the second and the third margins by: 
a first equation corresponding to the first margin (See LeClair: col. 20, lines 32-36 and 52-56, and col. 24, 27-30, the lender may limit a different percentage of income from 28% to 36% that a borrower can plan to devote to loan payments; and the payment amount for each of the time intervals to be based on a portion of a realized income value measured in the future for the then-completed time interval. As the percentages vary, the amounts calculated from realized income, projected income or its union may be varied by different percentages as different multipliers for different periods), 

a third equation corresponding to the union (See LeClair: col. 20, lines 32-36 and 52-56, and col. 24, 27-30, the lender may limit a different percentage of income from 28% to 36% that a borrower can plan to devote to loan payments; and the payment amount for each of the time intervals to be based on a portion of a realized income value measured in the future for the then-completed time interval. As the percentages vary, the amounts calculated from realized income, projected income or its union may be varied by different percentages as different multipliers for different periods).
It would have been obvious to one having ordinary skill in the art at the time of the Applicant’s application was filed to combine the teaching of LeClair with Jared in view of Pacjak reference because LeClair is dedicated to structuring a collateralized amount such that future constituent amounts is factored into the determination of a total amount due to as an equivalent, Pacjak is dedicated to accessing panel and census data with multiple types of media platforms to media content associated with multiple media entities and Jared is dedicated to calculating and estimating changes in audience size, and the combined teaching would have enabled Jared in view of Pacjak to 

As per claim 4, Jared in view of Pacjak and further in view of LeClair teaches the apparatus of claim 3, wherein the one or more commercial solvers are to solve for a first multiplier of the first equation and a second multiplier of the second equation in parallel (See Jared: [0144], blocks can be re-ordered, combined, and/or broken into sub-blocks. Certain blocks or processes can be performed in parallel and Fig. 8A and [0108],  the audience segment can be selected from all segments 806 which can be hierarchically listed in a segment builder 802, as the segment of the three days is, in a hierarchical structure of, a union of the segments of two days and one day; and LeClair: col. 20, lines 32-36 and 52-56, and col. 24, 27-30, the lender may limit a different percentage of income from 28% to 36% that a borrower can plan to devote to loan payments; and the payment amount for each of the time intervals to be based on a portion of a realized income value measured in the future for the then-completed time interval. As the percentages vary, the amounts calculated from realized income, projected income or its union may be varied by different percentages as different multipliers for different periods; and the lender may limit the percentage of income that a borrower can plan to devote to loan payments, insurance, real estate taxes, and home maintenance to 36%).



As per claim 6, Jared in view of Pacjak and further in view of LeClair teaches the apparatus of claim 1, wherein the multipliers include 
a first multiplier corresponding to the first margin (See LeClair: col. 20, lines 32-36 and 52-56, and col. 24, 27-30, the lender may limit a different percentage of income from 28% to 36% that a borrower can plan to devote to loan payments; and the payment amount for each of the time intervals to be based on a portion of a realized income value measured in the future for the then-completed time interval. As the percentages vary, the amounts calculated from realized income, projected income or its union may be varied by different percentages as different multipliers for different periods), 
a second multiplier corresponding to the second margin (See LeClair: col. 20, lines 32-36 and 52-56, and col. 24, 27-30, the lender may limit a different percentage of 
a third multiplier corresponding to the union (See LeClair: col. 20, lines 32-36 and 52-56, and col. 24, 27-30, the lender may limit a different percentage of income from 28% to 36% that a borrower can plan to devote to loan payments; and the payment amount for each of the time intervals to be based on a portion of a realized income value measured in the future for the then-completed time interval. As the percentages vary, the amounts calculated from realized income, projected income or its union may be varied by different percentages as different multipliers for different periods),  
the one or more commercial solvers to:
set the first multiplier equal to a first variable multiplier (See LeClair: col. 20, lines 32-36 and 52-56, and col. 24, 27-30, the lender may limit a different percentage of income from 28% to 36% that a borrower can plan to devote to loan payments; and the payment amount for each of the time intervals to be based on a portion of a realized income value measured in the future for the then-completed time interval. As the percentages vary, the amounts calculated from realized income, projected income or its 
set the second multiplier equal to a constant value (See LeClair: col. 2, lines 44-47, the lender and borrower may explore adjustable rate mortgages or "interest-only" mortgages as an alternative, so that earlier payments are lower than they would be with a fixed rate mortgage); and
set the third multiplier equal to a second variable multiplier (See LeClair: col. 20, lines 32-36 and 52-56, and col. 24, 27-30, the lender may limit a different percentage of income from 28% to 36% that a borrower can plan to devote to loan payments; and the payment amount for each of the time intervals to be based on a portion of a realized income value measured in the future for the then-completed time interval. As the percentages vary, the amounts calculated from realized income, projected income or its union may be varied by different percentages as different multipliers for different periods), 
the solving of the equations resulting in a determination of a first value for the first variable multiplier and a second value of the second variable multiplier (See LeClair: col. 20, lines 32-36 and 52-56, and col. 24, 27-30, the lender may limit a different percentage of income from 28% to 36% that a borrower can plan to devote to loan payments; and the payment amount for each of the time intervals to be based on a portion of a realized income value measured in the future for the then-completed time 

As per claim 7, Jared in view of Pacjak and further in view of LeClair teaches the apparatus of claim 6, wherein the constant value is at least one of 1 or 0 (See LeClair: col. 1, lines 28-31, the principal is paid down to zero in the last month of the loan term.).

As per claim 9, Jared in view of Pacjak and further in view of LeClair teaches the apparatus of claim 8, wherein the one or more commercial solvers are to determine the estimate of the third total audience size for the second margin of time based on a difference between the fourth total audience size of the media and a fifth total audience size of the media at the third union if the first union is removed from the tree structure association (See LeClair: col. 15, lines 32-35, payment amounts may be determined for the entire term of the loan (dashed line 318) based on the projected income of the borrower during the various periods of the loan term. Here payment amounts determined and accumulated to the entire term teaches correspondence of amounts).

As per claims 13-17 and 19, the claim recite a non-transitory computer readable storage medium comprising instructions which, when executed, cause a machine (See 
Therefore, claims 13-17 and 19 are rejected along the same rationale that rejected claims 3-7 and 9, respectively.

As per claims 23-27 and 29, the claims recite an apparatus comprising:
Memory (See Jared: [0052], a storage medium, such as system memory);
instructions in the apparatus and processor circuitry to execute the instruction Jared: [0026], the computer-readable storage medium may store program instructions executable by the one or more processors) to perform the steps of the method as recited in claims 3-7 and 9, respectively, and as rejected under 35 USC § 103 as being unpatentable over Jared in view of Pacjak and further in view of LeClair above.
Therefore, claim claims 23-27 and 29are rejected along the same rationale that rejected 3-7 and 9, respectively.

References
6.1. The prior art made of record: 
 E. U.S. Patent Application Publication US-20210319002-A1.
 H. U.S. Patent US-8874652-B1.
  I. U.S. Patent Application Publication US-20160134934-A1.
6.2. The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. 
 A. U.S. Patent Application Publication US-20120066410-A1.
 B. U.S. Patent Application Publication US-20140112557-A1.
 C. U.S. Patent Application Publication US-20190354574-A1.
 D. U.S. Patent Application Publication US-20170300911-A1.
 E. U.S. Patent Application Publication US-20210319002-A1.
 G. U.S. Patent Application Publication US-20080208906-A1.
Conclusion
7.1.  Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 
7.2. In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Contact Information
8. Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KUEN S LU whose telephone number is (571)272-4114. The examiner can normally be reached on M-F, 8-19, Mid-Flex 2 hrs.
If attempts to reach the examiner by telephone pre unsuccessful, the examiner's Supervisor, Mrs. Tamara T Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for Page 13 Published applications may be obtained from either Private PAIR or Public PAIR. Status 
KUEN S LU   /Kuen S Lu/
Art Unit 2156
Primary Patent Examiner
March 14, 2022